     USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 1 of 9


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ELIJAH JAMES VELEZ,                    )
           Plaintiff,                  )
                                       )
               v.                      )               CAUSE NO.: 2:20-CV-190-JEM
                                       )
KILOLO KIJAKAZI, Acting Commissioner )
of the Social Security Administration, )
               Defendant.              )

                                     OPINION AND ORDER

        This matter is before the Court on a Complaint [DE 1], filed pro se by Plaintiff Elijah Velez

on May 7, 2020, and Plaintiff’s Opening Brief [DE 17], filed November 17, 2020. Plaintiff requests

that the decision of the Administrative Law Judge be reversed and remanded for further

proceedings. On December 20, 2020, the Commissioner filed a response, and Plaintiff did not file

a reply. For the foregoing reasons, the Court remands the Commissioner’s decision.

I.      Background

        On September 11, 2017, an application was filed on behalf of Plaintiff, then a minor, for

benefits. Plaintiff filed a prior application on June 14, 2013, which was denied on September 24,

2013. Plaintiff did not pursue further review at the time. Because his initial denial date in the prior

application is more than two years from the date of his current application, the current decision

only considers the period beginning the date of his current application. Plaintiff’s application was

denied initially and upon consideration. On April 11, 2019, Administrative Law Judge (“ALJ”)

Robert Long held a hearing at which Plaintiff, his mother, his grandmother, and a vocational expert

(“VE”), testified. On May 17, 2019, the ALJ issued a decision finding that Plaintiff was not

disabled.

                                                  1
      USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 2 of 9


         The ALJ made the following findings under the required three-step analysis:

         1.     The claimant was in the “Adolescent (age 12 to attainment of age 18)” age
                group on September 11, 2017, the date the application was filed, and
                subsequently attained age 18.

         2.     The claimant did not engage in substantial gainful activity since the date the
                application was filed.

         3.     Before attaining age 18, the claimant had the following severe impairments:
                asthma; obstructive sleep apnea (OSA); obesity; status-post right ankle
                fracture with fusion; persistent depressive disorder; and specific learning
                disability.

         4.     Before attaining age 18, the claimant did not have an impairment or
                combination of impairments that met or medically equaled one of the listed
                impairments in 20 CFR 404, Subpart P, Appendix 1, Part A or B (20 CFR
                416.920(d), 416.924, 416.925 and 416.926).

         5.     Before attaining age 18, the claimant did not have an impairment or
                combination of impairments that functionally equaled the listings (20 CFR
                416.924(d) and 416.926(a)).

         6.     Because the claimant did not have an impairment or combination of
                impairments that met, medically equaled any listing or functionally equaled
                the listings, the claimant was not disabled prior to attaining age 18.

         7.     The claimant has not developed any new impairment or impairments since
                attaining age 18.

The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.

         The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case. [DE

9]. Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42

U.S.C. § 405(g).

II.      Standard of Review

         The Social Security Act authorizes judicial review of the final decision of the agency and
                                                  2
   USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 3 of 9



indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will

reverse only if the findings are not supported by substantial evidence, or if the ALJ has applied an

erroneous legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial

evidence consists of “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)).

       A court reviews the entire administrative record but does not reconsider facts, re-weigh the

evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999). Thus, the

question upon judicial review of an ALJ’s finding that a claimant is not disabled within the meaning

of the Social Security Act is not whether the claimant is, in fact, disabled, but whether the ALJ

“uses the correct legal standards and the decision is supported by substantial evidence.” Roddy v.

Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v. Astrue, 627 F.3d 614, 618

(7th Cir. 2010) (O’Connor-Spinner I); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir.

2006); Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)). “[I]f the Commissioner commits

an error of law,” the Court may reverse the decision “without regard to the volume of evidence in

support of the factual findings.” White v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v.

Chater, 108 F.3d 780, 782 (7th Cir. 1997)).

       At a minimum, an ALJ must articulate his or her analysis of the evidence in order to allow

the reviewing court to trace the path of her reasoning and to be assured that the ALJ considered the

important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater, 55


                                                  3
   USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 4 of 9



F.3d 300, 307 (7th Cir. 1995). An ALJ must “‘build an accurate and logical bridge from the

evidence to [the] conclusion’ so that, as a reviewing court, we may assess the validity of the

agency’s final decision and afford [a claimant] meaningful review.” Giles v. Astrue, 483 F.3d 483,

487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also O’Connor-Spinner I, 627 F.3d at 618

(“An ALJ need not specifically address every piece of evidence, but must provide a ‘logical bridge’

between the evidence and his conclusions.”); Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001)

(“[T]he ALJ’s analysis must provide some glimpse into the reasoning behind [the] decision to deny

benefits.”).

 III.   Analysis

        Plaintiff argues that the ALJ erred in two areas: that the ALJ erred in finding Plaintiff did

not meet Listings 1.02 and 1.06, and that the ALJ improperly considered his struggles with mobility.

The Commissioner argues that the opinion is supported by substantial evidence.

        Plaintiff asserts that his impairments met or functionally equaled the listings of 1.02 (Major

dysfunction of a joint(s) (due to any cause) and 1.06 (Fracture of the femur, tibia, pelvis, or one or

more of the tarsal bones). The Commissioner argues that the ALJ did not err in concluding that the

medical evidence did not document listing-level severity.

        The ALJ must determine whether the claimant’s impairments meet or equal the criteria of

an impairment listed in the appendix to the social security regulations. See 20 C.F.R. §§

404.1520(a)(4)(iii), 416.920(a)(4)(iii). An individual suffering from an impairment that meets or is

the equivalent of the description of a listing is conclusively presumed disabled, and no further

analysis is required. Bowen v. Yucker, 482 U.S. 137, 141, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987).

Appendix 1 of the disability regulations contains a “Listing of Impairments” that the SSA has

predetermined are disabling regardless of a claimant’s age, education, or work experience. 20


                                                  4
      USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 5 of 9



C.F.R. § 404.1525(a). The listings first enumerate criteria establish that a claimant’s diagnosis is

based on acceptable medical evidence. 20 C.F.R. § 404.1525(c)(2). The remaining criteria establish

the severity the impairment must reach to be considered disabling. 20 C.F.R. § 404.1525(c)(2).

Both listing 1.02 and listing 1.06 require that a claimant show he is unable to ambulate effectively.

Effective ambulation requires an ability to “sustain[] a reasonable walking pace over a sufficient

distance to be able to carry out activities of daily living,” and the listinsg provide examples of

ineffective ambulation including: “the inability to walk without the use of a walker, two crutches,

or two canes, the inability to walk a block at a reasonable pace on rough or uneven surfaces …

[and] the inability to carry out routine ambulatory activities, such as shopping.” 20 C.F.R. Pt. 404

Subpt P., App. a, § 1.00(B)(2)(b).

         In general, the claimant bears the burden of proving that his condition meets all the criteria

of a listing. Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2006). However, an ALJ’s listing

determination “must discuss the listing by name and offer more than perfunctory analysis of the

listing.” Barnett, 381 F.3d at 668 (citing Brindisi v. Barnhart, 315 F.3d 783, 786 (7th Cir. 2003);

Scott, 297 F.3d at 595-96; Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002)). The ALJ did not

specifically address listing 1.02 when discussing Plaintiff’s impairments. In discussing listing 1.06,

the ALJ found that Plaintiff “has not shown an inability to ambulate effectively,” as Plaintiff used

a cane for balance, but “only had a slight limp, and he admitted that no doctor recommended it.”

AR 16 The ALJ also noted that Plaintiff “admitted to walking a lot and occasionally running.” AR

16.

         Plaintiff asserts that he cannot stand for very long and that he needs frequent unscheduled

breaks. While participating in physical therapy from November 2016 through November 2017,

Plaintiff reported pain and swelling. AR 361, 363, 373. The physical therapist also noted that


                                                   5
   USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 6 of 9



Plaintiff was unable to balance on his right leg only, which “is affecting his ability to walk for

longer periods of time without use of an [assistive device].” AR 381. In November 2017, Plaintiff

had mild tenderness in his right foot with no swelling, but he could bear weight without difficulty

and ambulated without difficulty. AR 354. In December 2017, Plaintiff reported pain while weight

bearing, and imaging showed degenerative changes consistent with arthritis. AR 361-63. While he

improved with therapy, he was only able to walk “about a half mile” without his cane. AR 382. In

December 2017, the physical therapist noted that Plaintiff has had “multiple set backs in his care

that have limited his progress,” despite him giving “great effort.” AR 388. The physical therapist

also noted that Plaintiff was still limited with his endurance and required verbal and tactile cues for

pacing and form. AR 391. The consultative examiner noted that Plaintiff had a slow and antalgic-

appearing gait with a slight limp on the right side, and that he had mild difficulties in standing,

walking, and getting onto the examination table. AR 444.

       The consultative examiner further opined that Plaintiff required a cane for balance and

prolonged ambulation, which the ALJ acknowledged. AR 16, 444. The consultative examiner noted

that Plaintiff could walk unassisted, but with mild difficulties, and that he exhibited a slight limp.

AR 444. The consultative examiner stated that the cane was not prescribed, but he opined that it

was necessary all the time. AR 444. Plaintiff also asserted that the cane was suggested by his

orthopedist. AR 443. The ALJ found the consultative examiner’s opinion to “not be persuasive, as

it is not supported by or consistent with the objective evidence.” AR 16. The ALJ stated that he

relied on Plaintiff’s self-reports of “walking a lot and occasionally running,” AR 16; however, the

records that the ALJ cited do not indicate that Plaintiff walked “a lot” or even ran. Out of the twelve

pages of records cited by the ALJ, only one stated that Plaintiff “likes to walk and be outside” when

he was asked about his preferred recreational activities. AR 543. The physical therapy notes did not


                                                  6
   USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 7 of 9



indicate that Plaintiff could currently walk “a lot,” and one of the goals of his physical therapy and

orthotic treatment was to “increase endurance and duration of ambulation.” AR 545. While not in

the twelve pages of record cited by the ALJ, the medical record does show elsewhere that in April

2018, Plaintiff indicated to a nurse practitioner that he “walks a lot and occasionally runs” in order

to lose weight, but he noted he cannot run due to his asthma. AR 606. The same visit noted swelling

in his right ankle. AR 606. By October 2018, it was noted that he walks “favoring the right leg.”

AR 622. A single indication that Plaintiff walks a lot does not indicate that he does so easily or

without his cane. The ALJ erred in relying on one note indicating Plaintiff walked “a lot” when the

medical record also included significant evidence that Plaintiff struggled with mobility. Moreover,

the ALJ erred in finding that a single note regarding Plaintiff’s enjoyment of walking in April 2018

indicates that Plaintiff was regularly able to walk a lot without difficulty or without his cane

throughout the majority of the time covered in medical record. This mischaracterization of the

evidence requires remand because the ALJ failed to properly consider all of the evidence in

determining whether Plaintiff was able to ambulate effectively.

       In addition, the ALJ failed to consider Plaintiff’s obesity, particularly in combination with

his other severe impairments of asthma, obstructive sleep apnea, and status-post right ankle fracture

with fusion. “Although [] impairments may not on their own be disabling, that would only justify

discounting their severity, not ignoring them altogether. Moreover, … an ALJ must consider the

combined effects of all of the claimant’s impairments, even those that would not be considered

severe in isolation.” Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009); see also Martinez v. Astrue,

630 F.3d 693, 698 (7th Cir. 2011) (“Even if each problem assessed separately were less serious

than the evidence indicates, the combination of them might be disabling.”); Getch v. Astrue, 539

F.3d 473, 483 (7th Cir. 2008) (“[A]n ALJ is required to consider the aggregate effects of a


                                                  7
   USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 8 of 9



claimant’s impairments, including impairments that, in isolation, are not severe.”) (citing 20 C.F.R.

§ 404.1523; Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th Cir. 2003)). The ALJ is required to

specifically “consider the limiting effects of obesity when assessing a person’s RFC,” analyzing

whether “the functional limitations caused by the MDI of obesity, alone or in combination with

another impairment(s), may medically equal a listing.” SSR 19-2p, 2019 WL 2374244, *3-4 (May

20, 2019); see also Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011) (“Even if each problem

assessed separately were less serious than the evidence indicates, the combination of them might

be disabling.”); Gentle v. Barnhart, 430 F.3d 865, 868 (7th Cir. 2005) (finding that, even if obesity

is not a severe impairment itself and “merely aggravates a disability caused by something else[,] it

still must be considered for its incremental effect on the disability”); Clifford, 227 F.3d at 873

(remanding where the ALJ “should have considered the weight issue with the aggregate effect of

[claimant’s] other impairments”).

        . The ALJ found that Plaintiff’s obesity was a severe impairment, yet the only mention of

obesity in the entire decision is a statement that “the claimant’s obesity was considered in relation

to the musculoskeletal, respiratory, and cardiovascular body systems listings as required by the

Ruling. There is no mention of any specific complications related to the claimant’s weight.” AR

16. The ALJ failed to analyze or explain whether or how Plaintiff’s obesity interacted with his other

impairments. See Martinez, 630 F.3d at 698-99 (“It is one thing to have a bad knee; it is another

thing to have a bad knee supporting a body mass index in excess of 40.”); Barrett, 355 F.3d at 1068

(“Maybe the administrative law judge thought that since he had already ruled that Barrett’s obesity

was a severe impairment of her ability to work, though not totally disabling in itself, [. . .] conditions

caused or aggravated by obesity were irrelevant. That of course would be wrong. The problem is

that we don’t know what he thought.”).


                                                    8
      USDC IN/ND case 2:20-cv-00190-JEM document 19 filed 08/13/21 page 9 of 9



         The ALJ did not create a logical bridge from the bare statement that he considered Plaintiff’s

obesity in combination with other limitations and what specific conclusions he came to regarding

the limitations they cause. Simply stating that he “considered” it without any analysis or discussion

is not enough. On remand, the ALJ is instructed to fully consider Plaintiff’s mobility limitations as

they apply to the listings and to properly discuss and analyze how Plaintiff’s obesity affects his

other impairments.

VI.      Conclusion

         For the foregoing reasons, the Court hereby GRANTS the relief requested in Plaintiff’s

Opening Brief [DE 17] and REMANDS this matter for further proceedings consistent with this

opinion.

         SO ORDERED this 13th day of August, 2021.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT

cc:      All counsel of record




                                                   9
